Exhibit 10.56
 
TAMIR BIOTECHNOLOGY, INC.


SECOND AMENDMENT
TO INVESTOR RIGHTS AGREEMENT


July 31, 2010
 
This Second Amendment (this “Amendment”) to that certain Investor Rights
Agreement dated as of October 19, 2009, as amended on February 26, 2010 (the
“Agreement”), by and among Tamir Biotechnology, a Delaware corporation (f/k/a/
Alfacell Corporation) (the “Company”), and the Purchasers is made as of July
31,, 2010.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement.
 
RECITALS


Whereas, the Company and the Purchasers wish to amend the Agreement to extend
the Filing Deadline and Effectiveness Deadline.


Whereas, pursuant to Section 6(f) of the Agreement, amendment and waiver of
provisions of the Agreement require the written consent of the Company and the
Holders holding no less than a majority of the Registrable Securities
outstanding and issuable (the “Requisite Parties”).


Whereas, the undersigned constitute the Requisite Parties for purposes of
effecting this Amendment.


AGREEMENT


Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and the
Purchasers, intending to be legally bound, hereby agree as follows:


I.
AMENDMENTS TO THE AGREEMENT.

 
 
 

--------------------------------------------------------------------------------

 
 
A.           The definition of “Effectiveness Deadline” in Section 1 of the
Agreement is hereby amended to read in its entirety as follows:


“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the ninetieth (90th) calendar day
following the Filing Deadline (or, in the event the Commission reviews and has
written comments to the Initial Registration Statement or the New Registration
Statement, the one hundred twentieth (120th) calendar day following Filing
Deadline); provided, however, that if the Company is notified by the Commission
that the Initial Registration Statement or the New Registration Statement will
not be reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.  With
respect to any Remainder Registration Statement, the Effectiveness Deadline
shall be the 90th calendar day following the date that the Company is eligible
to file such Remainder Registration Statement pursuant to SEC Guidance (or, in
the event the Commission reviews and has written comments to the Remainder
Registration Statement, the 120th calendar day following the date that the
Company is eligible to file such Remainder Registration Statement pursuant to
SEC Guidance); provided, however, that if the Company is notified by the
Commission that the Remainder Registration Statement will not be reviewed or is
no longer subject to further review and comments, the Effectiveness Deadline as
to such Remainder Registration Statement shall be the fifth (5th) Trading Day
following the date on which the Company is so notified if such date precedes the
dates otherwise required above; provided, further, that if the Effectiveness
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Effectiveness Deadline shall be extended to the next Business
Day on which the Commission is open for business.”


B.           The definition of “Filing Deadline” in Section 1 of the Agreement
is hereby amended to read in its entirety as follows:


“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), ninety (90) days following the
receipt by the Company of a written notice executed by the holders of at least a
majority of the then outstanding Registrable Securities requesting that all of
their shares be registered, which request may only be made following the
consummation by the Company, subsequent to the date of this Amendment, of an
equity or debt financing, or license or other similar partnering transaction, in
any such case, which results in aggregate gross proceeds to the Company of at
least $3,250,000 (a “Demand Request”).  With respect to any Remainder
Registration Statement, the Filing Deadline shall be the 30th calendar day
following the date that the Company is eligible to file such Remainder
Registration Statement pursuant to SEC Guidance, provided, however, that if the
Filing Deadline falls on a Saturday, Sunday or other day that the Commission is
closed for business, the Filing Deadline shall be extended to the next business
day on which the Commission is open for business.”


 
 

--------------------------------------------------------------------------------

 
 
C.           The first sentence of Section 2(a) of the Agreement is hereby
amended to read in its entirety as follows:


“(a)           On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”); provided, however, the registration statement filed by the Company
on April 30, 2010 (the “4/30/10 Registration Statement”) shall not be considered
the Initial Registration Statement or a Registration Statement for purposes of
this Agreement.  In the event the Company believes that amending the 4/30/10
Registration Statement and responding to outstanding SEC comments will result in
the effectiveness of a registration statement covering the shares of Registrable
Securities requested to be registered by the Demand Request faster than
preparing and filing a new Initial Registration Statement cover such shares,
then the Holders hereby agree that the Company may proceed with such course of
action and such amended 4/30/10 Registration Statement, once filed, shall
constitute an Initial Registration Statement and Registration Statement
hereunder.”


II.
WAIVER.

 
The undersigned Purchasers, on behalf of all Purchasers, hereby waive any and
all defaults by the Company under the Agreement and any rights the Purchasers
may have to receive Liquidated Damages, in either case, with respect to all
matters occurring at or prior to the date of this Amendment.
 
III.
GENERAL.

 
A.           Except as effected by this Amendment, the terms and provisions of
the Agreement shall remain unchanged and in full force and effect.
 
B.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
C.           This Amendment shall be governed by and construed under the laws of
the State of New York as applied to agreements among New York residents, made
and to be performed entirely within the State of New York, without giving effect
to conflicts of laws principles.
 
D.           The titles and subtitles used in this Amendment are used for
convenience only and are not to be considered in construing or interpreting this
Amendment.
 


[SIGNATURE PAGES FOLLOW]


 
 

--------------------------------------------------------------------------------

 


The parties have executed this Second Amendment as of the date first written
above.
 
TAMIR BIOTECHNOLOGY, INC.
By:      /s/ Charles Muniz
Name: Charles Muniz
Title: President, Chief Executive Officer and Chief Financial Officer



 

 
 
 

--------------------------------------------------------------------------------

 

The parties have executed this Amendment as of the date first written above




PURCHASERS:
     
/s/ Charles Muniz
/s/ Colleen A. Lowe
Charles Muniz
Colleen A. Lowe
       
EUROPA INTERNATIONAL, INC.
/s/ Corinne M. Poquette
 
Corinne M. Poquette
By:      /s/ Fred Knoll
Name: Fred Knoll
Title: Knoll Capital Management, Investment
Manager for Europa International, Inc.
 
 
/s/ David J. McCash
David J. McCash
           
UNILAB LP
     
By:      ____________________________
Name: F. Patrick Ostronic
Title: Director, Unilab GP Inc., General
Partner for Unilab LP
             
MARY M. MCCASH TRUST
DECLARATION DECLARED OCTOBER 20, 2008
     
By:      /s/ Mary M. McCash
Name: Mary M. McCash
Title: Trustee
             
THE MICHAEL J. MCCASH LIVING TRUST
     
By:       /s/  Michael J. McCas
Name: Michael J. McCash
Title: Trustee and Grantor
 

 